ORDER WITHDRAWING OPINION
LEIF M. CLARK, Bankruptcy Judge.
This court issued a decision in the foregoing adversary proceeding, denying the motion of the RTC to dismiss for lack of subject matter jurisdiction, and entering findings and conclusions in support of a judgment in favor of the plaintiff. The decision is published at 157 B.R. 297. Since the publication of that decision, the parties have entered into a global settlement, incident to which a plan of reorganization has now been confirmed. One aspect of the settlement was the request of the parties that this court withdraw the above-referenced decision, a request that this court granted, in the interests of furthering the settlement. Accordingly, it is the order of this court that the Decision and Order on Defendant’s Motion to Dismiss, or, in the Alternative, for Summary Judgment, be and the same is hereby vacated and withdrawn.
So ORDERED.